Exhibit 10.20F

Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

SEVENTH AMENDMENT

TO

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

COMCAST CABLE COMMUNICATIONS MANAGEMENT, LLC

This Seventh Amendment (the “Amendment”) is made by and between CSG Systems,
Inc., a Delaware corporation (“CSG”) and Comcast Cable Communications
Management, LLC, a Delaware Limited Liability Company (“Customer”). CSG and
Customer entered into a certain CSG Master Subscriber Management System
Agreement dated March 17, 2004, (the “Agreement”), and now desire to amend the
Agreement in accordance with the terms and conditions set forth in this
Amendment. If the terms and conditions set forth in this Amendment shall be in
conflict with the Agreement, the terms and conditions of this Amendment shall
control. Any terms in initial capital letters or all capital letters used as a
defined term but not defined in this Amendment shall have the meaning set forth
in the Agreement. Upon execution of this Amendment by the parties, any
subsequent reference to the Agreement between the parties shall mean the
Agreement as amended by this Amendment. Except as amended by this Amendment, the
terms and conditions set forth in the Agreement shall continue in full force and
effect according to their terms.

CSG and Customer agree as follows:

 

1. Effective April 1, 2006, the fees for Third Party Communication Software for
residential voice services set forth in Addendum B, Section 1 (as amended in the
Second Amendment executed October 11, 2004) ***** ** ******* $**,***.** * *****
*** ** ** ******* ******** (**,***) ********** *****. ** *** ***** *** *****
****** ** ********** ***** ******* ******* ******** (**,***) ** *** *****,
Customer and CSG agree to renegotiate the pricing for Third Party Communication
Software for residential voice services.

IN WITNESS WHEREOF, the parties execute this Amendment on the date last signed
below (“Effective Date”).

 

CSG SYSTEMS, INC. (“CSG”)     COMCAST CABLE COMMUNICATIONS MANAGEMENT, LLC
(“CUSTOMER”) By:   /s/ Rick Norman     By:   /s/ D H Richardson Name:   Rick
Norman     Name:   D H Richardson Title:   VP CSG Systems     Title:   SVP Admin
Date:   4/6/06     Date:   3/31/06

CONFIDENTIAL AND PROPRIETARY INFORMATION - FOR USE BY AUTHORIZED EMPLOYEES OF
THE PARTIES HERETO ONLY AND IS NOT FOR GENERAL DISTRIBUTION WITHIN OR OUTSIDE
THEIR RESPECTIVE COMPANIES